DETAILED ACTION
This Office action for U.S. Patent Application No. 16/719,550 is responsive to communications filed 13 July 2022, in reply to the Non-Final Rejection of 17 March 2022.
Claims 1–22 and 24–27 are pending.
In the prior Office action, claims 1–22 and 24–27 were rejected under 35 U.S.C. § 101 as lacking utility as inoperative.  Claims 1–22 and 24–27 were rejected under 35 U.S.C. § 112(a) as not enabled.  Claims 1–22 and 24–27 were rejected under 35 U.S.C. § 112(b) as indefinite as incomplete.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  While the claimed invention has been amended to obviate the rejections for an impossible invention under 35 U.S.C. §§ 101, 112(a), and 112(b), claim 1 as amended again is anticipated by US 2020/0145583 A1 (“Shanmugam”).  The statement in the 17 March 2022 Non-Final Rejection that the claimed invention was not anticipated by Shanmugam applied to the previous version of the claims, not the present version.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–4, 6–13 and 23–27 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0145583 A1 (“Shanmugam”).  This reference was filed on 5 November 2018, before Applicant’s earliest priority date of 28 December 2018.
Shanmugam, directed to image capture and processing teaches with respect to claim 1, an apparatus comprising:
one or more processors (Fig. 2, processor 202); and
a memory storing instructions which, when executed by the one or more processors, cause the apparatus to function as (Fig. 2, ¶ 0029; memory 210):
an acquisition unit configured to acquire first captured images obtained by first image capturing (Fig. 5A, step 512 of capturing first image) with a first image capturing parameter and motion information about an object in the first captured images (¶ 0026, first image is generated with parameters including blur value, focus, exposure, &c; ¶ 0003, Shanmugam considers blur to include motion blur);
a setting unit configured to set a second image capturing parameter (Fig. 5A, step 516 of selecting objects based on object types);
an estimation unit configured to estimate motion blur of an object based on the motion information and the second image capturing parameter (Figs. 5A–5B, step 518 determining blur values of selected objects);
a notification unit configured to issue a notification of the motion blur (¶ 0081, step 522 of displaying identifier of objects based on the calculated level of blur);
an instruction unit configured to issue an image capturing instruction while a first captured image obtained by the first capturing with the first image capturing parameter in the image sensor is sequentially output (Fig. 5B, step 536 controlling image capture device to capture a second image of the selected objects based on focal points adjusted by blur values),
wherein the image sensor outputs the second captured image obtained by second image capturing with the second image capturing parameter in response to the image capturing instruction (Fig. 5C, step 552 of displaying a generated output image), and
wherein the notification unit issues the notification of the motion blur prior to receiving the image capturing instruction (Figs. 5A–5B, step 522 occurs before step 536).

Regarding claim 2, Shanmugam teaches:
the estimation unit estimates the motion blur based on the motion information, the first image capturing parameter, and the second image capturing parameter (¶ 0032, calculating blur object based on various techniques; 0026, automatic correction of plurality of parameters).

Regarding claim 3, Shanmugam teaches:
the acquisition unit calculates and acquires the motion information by making a comparison between a plurality of first captured images each corresponding to the first captured image (¶ 0025, Figs. 5B–5C; operation on a plurality of second images).

Regarding claim 4, Shanmugam teaches:
the estimation unit estimates motion blur in the second captured image by converting motion blur of an object in the first captured image calculated based on the motion information into motion blur in the second captured image based on a difference between the first image capturing parameter and the second image capturing parameter (Figs. 5B–5C, adjustment of blur of objects in second images performed to correct relative to determined blur value determined in first image).

Regarding claim 6, Shanmugam teaches:
the notification unit issues a notification of the motion blur by displaying information corresponding to the motion blur on a display unit (¶ 0081, step 522 of displaying identifier of objects based on the calculated level of blur).

Regarding claim 7, Shanmugam teaches:
the notification unit issues a notification of the motion blur by superimposing information corresponding to the motion blur on the first captured image and displaying the first captured image with the information superimposed thereon on a display unit (Fig. 3, superimposed UI elements 310 and 312 on blurred instances of identified objects 308).

Regarding claim 8, Shanmugam teaches:
the acquisition unit acquires motion information corresponding to a plurality of regions of the first captured image (Fig. 3, plurality of identified objects 308);
 wherein the estimation unit estimates motion blur in a plurality of regions of the second captured image from the motion information corresponding to the plurality of regions of the first captured image (Fig. 5A, step 518 of calculating level of blur for identified objects), and
wherein the notification unit issues a notification of the motion blur for each of a plurality of corresponding regions (¶ 0081, step 522 of displaying identifier of objects based on the calculated level of motion blur)

Regarding claim 9, Shanmugam teaches:
the notification unit issues a notification of the motion blur by displaying, in the first captured frame, a frame for every region in which the motion blur in the second captured image has been estimated to have a predetermined amount of blur or more (Fig. 3, displaying round outlines 310 around blurry objects; Fig. 5A; step 520 of comparing calculated blur for identified objects with a blur threshold value).

Regarding claim 10, Shanmugam teaches:
the notification unit issues a notification of the motion blur by displaying, in the first captured image, an edge region in a discriminable manner for every region in which motion blur in the second captured image has been estimated (Figs. 3, 4A, 4B; representation of blurred identified objects as dotted silhouettes or outlines) to have a predetermined amount of blur or more (Fig. 5A; step 520 of comparing calculated blur for identified objects with a blur threshold value).

Regarding claim 11, Shanmugam teaches:
wherein the first image capturing is performed before the second image capturing (Fig. 5; capture first image step 510 before capture second image step 536), and
wherein the notification unit issues a notification of the motion blur while the acquisition unit is sequentially acquiring the first captured image (¶ 0026, real-time operation).

Regarding claim 12, Shanmugam teaches:
wherein, when the second image capturing parameter is changed by the setting unit, the estimation unit re-performs estimation of the motion blur (Figs. 5B–5C; loop B from steps 534 to 542), and
wherein the notification unit issues a notification of motion blur re-estimated by the estimation unit (id.).

Regarding claim 13, Shanmugam teaches:
the setting unit sets the second image capturing parameter based on the first captured image (Fig. 5B, adjusting focal point according to determined blur value of objects).

Regarding claim 23, Shanmugam teaches:
an imaging unit configured to perform the first image capturing (Fig. 2, Image Capture Device 106).

Regarding claim 24, all other things equal to independent claim 1, Shanmugam teaches an apparatus which includes an imaging unit (Fig. 2, Image Capture Device 106) and which,
in a case where an image capturing with a first image capturing parameter in the imaging unit is sequentially output (step 522 of displaying objects within first image),
outputs a second captured image obtained by second image capturing with a second image capturing parameter in response to the image capturing instruction (step 552 of displaying modified output image created by adjusting the focus of captured second images based on blur values and other parameters from the first image).

Regarding claim 25, Shanmugam teaches a method comprising:
acquiring a first captured image obtained by first image capturing (Fig. 5A, step 512 of capturing first image) with a first image capturing parameter and motion information about an object in the first captured image (¶ 0026, first image is generated with parameters including blur value, focus, exposure, &c; ¶ 0003, Shanmugam considers blur to include motion blur);
setting a second image capturing parameter independently of the first capturing parameter (Fig. 5A, step 516 of selecting objects based on object types);
estimating motion blur of an object based on the motion information and the second image capturing parameter Figs. 5A–5B, step 518 determining blur values of selected objects);
issuing a notification of the motion blur (¶ 0081, step 522 of displaying identifier of objects based on the calculated level of blur),
issuing an image capturing instruction while a first captured image obtained by the first capturing with the first image capturing parameter in the image sensor is sequentially output (Fig. 5B, step 536 controlling image capture device to capture a second image of the selected objects based on focal points adjusted by blur values); and
outputting the second captured image obtained by second image capturing with the second image capturing parameter in response to the image capturing instruction (Fig. 5C, step 552 of displaying a generated output image),
wherein the notification unit issues the notification of the motion blur prior to receiving the image capturing instruction (Figs. 5A–5B, step 522 occurs before step 536).

Regarding claim 26, all other things equal to independent claim 25, Shanmugam teaches an apparatus which includes an imaging unit (Fig. 2, Image Capture Device 106) and which,
in a case where an image capturing with a first image capturing parameter in the imaging unit is sequentially output (step 522 of displaying objects within first image),
outputs a second captured image obtained by second image capturing with a second image capturing parameter in response to the image capturing instruction (step 552 of displaying modified output image created by adjusting the focus of captured second images based on blur values and other parameters from the first image).

Regarding claim 27, all other things equal to claim 1, Shanmugam teaches a computer-readable storage medium storing computer-readable instructions that, when executed by a computer, cause the computer to perform the claim 1 method.  Shanmugam ¶ 0106 (implementation using non-transitory, computer-readable medium).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Shanmugam in view of U.S. Patent Application Publication No. 2008/0151066 A1 (“Serikawa”).
Claim 5 is directed to details of estimating motion blur that go beyond the general teachings of Shanmugam alone.  However, Shanmugam in combination with Serikawa teaches:the estimation unit estimates motion blur in the second captured image based on the motion information (Shanmugam ¶ 0032, calculating blur object based on various techniques),
a time interval between images in a plurality of times of the first image capturing (Serikawa ¶ 0101, blur correction takes into account camera electronics operating differently over time), and
an exposure time which is set as the second image capturing parameter (Serikawa ¶ 0100, blur correction using shutter speed as a parameter).  It would have been obvious to one of ordinary skill in the art to modify the Shanmugam system to use further camera parameters to determine and correct for motion blur, as taught by Serikawa, in order to better account for camera operating parameters.  Serikawa ¶ 0100.

Allowable Subject Matter
Claims 14–22 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David N Werner/Primary Examiner, Art Unit 2487